840 F.2d 11Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth Lee THOMPSON, Plaintiff-Appellant,v.Officer OVERCASH, Officer McGowan, Robert L. Hinton, Jr.,Supt. Nance, Defendants-Appellees.
No. 87-7200.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 18, 1987.Decided Feb. 16, 1988.

Kenneth Lee Thompson, appellant pro se.
David Earl Broome, Jr., Jacob Leonard Safron, Office of Attorney General, for appellees.
Before WIDENER, JAMES DICKSON PHILLIPS, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Kenneth Lee Thompson appeals from the district court's denial of relief under Fed.R.Civ.P. 60(b).  The district court found that the arguments raised in the motion did not warrant disturbing the judgment of dismissal entered in this case on 15 April 1983.  We agree and accordingly find no abuse of discretion in the district court's denial of the motion.    United States v. Williams, 674 F.2d 310 (4th Cir.1982).


2
We dispense with oral argument because the dispositive issues recently have been decided authoritatively, grant leave to proceed in forma pauperis, and affirm the judgment of the district court.


3
AFFIRMED.